ORMOND J.
The eighth section of the bankrupt act provides that “no suit at law, or in equity, shall in any case be maintainable, by or against such assignee, or by or against any person claiming an adverse interest, touching the property, or rights of property aforesaid, in any court whatsoever, unless the same shall be brought within two years after the declaration and decree of bankruptcy, or after the cause of suit shall first have accrued.”
Assuming that the suits contemplated by this section, may be maintained by the assignee in bankruptcy, either in the State or federal courts, we think it very clear, that the limitation must apply, no matter in which court it is brought. The limitation is general, prohibiting suits by or against the assignee in any court after the lapse of two years, and it would defeat the object in view, to permit this to be evaded by suing in the State courts.
It is equally clear, that the statute commences running from the date of the declaration and decree in bankruptcy, if the cause of action had then accrued, and not from the date of the final decree, discharging the bankrupt from his debts, and granting the certificate. , This is manifest not only from the language employed, but also because it is the declaration and decree of bankruptcy, spoken of in the first section of the act, which vests the property of the bankrupt in the assignee, who may immediately commence suit, without waiting for the final action of the court confirming the previous decree, which is final against the bankrupt. It is perfectly clear therefore, that the statute begins to run from that time. The charge of the court below being in accordance herewith, its judgment must be affirmed.